Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 August 2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Response to Restriction
2.	Applicant’s election without traverse of Group I (claims 1-9) and species “wet packaging” (claim 5) in the reply filed on 7 February 2022 is acknowledged.

Status of Application
3.	The instant application was filed 20 August 2019.  Claims 1-11 are currently pending.    Claims 4 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 February 2022.  Claims 1-3 and 5-9 are examined on the merits within.



Claim Rejections – 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pulapura et al. (U.S. Patent Application Publication No. 2017/0319756) in view of Abbott et al. (U.S. Patent No. 9,174,839).
	Regarding instant claims 1-2, Pulapura et al. teach an anchorage device configured to surround an implantable medical device.  The anchorage device includes a substrate having a hemostatic agent and an active pharmaceutical ingredient selectively positioned on the substrate.  Kits and systems are included.  See abstract.  The substrate is a thin walled structure such as a wafer.  See paragraph [0009].  The active pharmaceutical ingredient can include antimicrobials.  See paragraphs [0122 and 0125]. The substrate comprises one or more biodegradable materials.  See paragraph [0085]. The substrate can be formulated into a matrix.  See paragraph [0090].
	Regarding instant claim 3, Figure 2 shows a generally circular shape. 
	Regarding instant claims 6-8, the antibacterial or antimicrobial agents can be chlorhexidine or silver.  See paragraph [0125].
	Pulapura et al. do not teach a sealed sterile container.
	Abbot et al. teach implantable medical devices coated with silver impregnated thin films to kill bacteria.  See column 29, lines 61-67 and column 30, lines 1-6. The article is packaged in a sterile package.  See claim 3. The silver can be ionic silver. See column 6, lines 1-60.
.  

6.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pulapura et al. (U.S. Patent Application Publication No. 2017/0319756) in view of Abbott et al. (U.S. Patent No. 9,174,839) as applied to claims 1-3 and 5-8 above and further in view of Tarrand (U.S. Patent Application Publication No. 2009/0162301).
	Neither Pulapura et al. or Abbott et al. teach 2% chlorhexidine gluconate and 70% isopropyl alcohol. 
	Tarrand teaches that skin antisepsis is performed using 70% isopropyl alcohol containing 2% chlorhexidine gluconate.  See paragraph [0006].  A medical device or implant can be contacted with the antiseptic for cleaning purposes.  See paragraph [0014]. 


Conclusion
7.	No claims are allowed at this time.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615